DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 4, 8-17, 20-34, 37-42, and 44-49 are pending. 
	Claims 1, 4, 8-11, and 45-49 are examined in the following Office action. 

Objections and Rejections that are Withdrawn
The written description rejection is withdrawn in light of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasu et al (Proc. Biol. Sci., 2014, 281(1787): 20140619) in view of Erb et al (Virology, 2010, 406: 328-335), Hung et al (J. Virol., 2004, 78(1): 378-388), King et al (US 20070066529), and Bende (2015, Bioinsecticides for the control of human disease vectors. PhD Thesis, Institute for Molecular Bioscience, The University of Queensland. https://doi.org/10.14264/uql.2015.645).
	The amended claims are drawn to an Aedes aegypti toxin comprising SEQ ID NO: 1 fused to Hv1a (SEQ ID NO: 2). The claims require that the mosquito targeting peptide binds to the gut epithelium of Aedes aegypti mosquitoes. The claims require that the toxin peptide lack toxicity against mosquitoes without fusion to Domain III of a glycoprotein of dengue virus. The claims require that the mosquitocidal toxin lacks toxicity against other species of mosquitoes. The claims further require a carrier. 
	Nakasu teaches their fusion protein comprising Hv1a and Galanthus nivalis agglutinin (GNA). Nakasu teaches that fusion of Hv1a to GNA allows Hv1a to traverse the insect gut epithelium and access its sites of action, producing an orally active insecticidal protein. Nakasu teaches that Hv1a/GNA fusion has oral insecticidal activity against insects from Lepidoptera, 
	Nakasu teaches that Hv1a is not lethal to mammals. See page 2, left column, second full paragraph. 
	Nakasu teaches that Hv1a is essentially not toxic to insects when delivered orally because Hv1a is unable to reach the central nervous system of the insect. Nakasu teaches that fusion of Hv1a to a carrier that targets the insect gut allows Hv1a access to the central nervous system. See page 2, second full paragraph. Thus, Nakasu teaches that the mosquitocidal toxin lacks activity without a fusion partner towards mosquitoes and also that the mosquitocidal toxin lacks toxicity against other organisms. 
	Nakasu does not teach explicitly teach a mosquito toxin that binds the gut epithelium of Aedes aegypti mosquitoes. Nakasu does not teach SEQ ID NO: 1 or SEQ ID NO: 2. 
	Erb teaches that the FG loop is “critical for infection of Aedes aegypti mosquito midguts.” See abstract. Erb teaches that the FG loop is in domain III of the envelop protein. See abstract. Erb also teaches that the E protein is a glycoprotein. See page 332, left column, first paragraph. Erb teaches that the E protein is “responsible for host cell attachment, entry, and virus mediated cell membrane fusion.” See page 328, paragraph bridging left and right columns. 
	Hung teaches that a synthetic peptide that includes aa 380 to 389 of EIII, IGVEPGQLKL, inhibits viral entry into mosquito cells. Hung teaches that domain III of dengue virus-2, aa 295 to 394, binds to mosquito cells and blocks viral infection in these cells. See page 380. Hung teaches that aa 295 to 394 spans the entire domain III region. See description of Figure 1. Hung teaches a sequence having 95% identity to the instant SEQ ID NO: 1. See Figure 1. The discrepancy 
	King teaches their SEQ ID NO: 1 which has 100% identity to the instant SEQ ID NO: 2. See sequence alignment below. 
	Bende teaches that Hv1a is lethal to A. aegypti. See page 28, Figure 2.3.  
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to substitute one midgut targeting peptide of an insect pest for another midgut targeting peptide of a second insect pest to control the second insect pest. One of ordinary skill in the art would have been motivated to substitute GNA targeting other insects for a sequence comprising SEQ ID NO: 1 because Erb and Hung teach that this sequence is responsible for infection of the mosquito midgut and because Erb teaches that Aedes aegypti is the primary vector for dengue fever, which currently has no licensed vaccines or antiviral drugs. See page 328, left column. Furthermore, Nakasu teaches that Hv1a is ineffective without a fusion partner that can deliver the toxin protein to the insect midgut. Thus, generating a fusion protein comprising SEQ ID NO: 2 of King and a midgut targeting protein, such as a sequence comprising SEQ ID NO: 1 of Erb and Hung, would have been understood by the ordinary artisan to be obvious for the purpose of controlling the primary vector of dengue fever to lead to an overall reduction in the spread of infection. One of ordinary skill in the art would have had a reasonable expectation of success because the knowledge of molecular cloning, fusion protein creation, and recombinant protein expression were well known at the time the invention was effectively filed, especially in view of Nakasu. Furthermore, given the knowledge with respect to the molecular action of Hv1a and its requirement for midgut targeting in combination with the fact that Erb and Hung state the FG loop of domain III of dengue fever is responsible for Aedes aegypti. 

Response to Arguments: 
	Applicant argues that the GNA peptide of Nakasu does not confer any kind of specificity on the Hv1a toxin. Applicant argues that nothing in Nakasu would motivate a person skilled in the art to try to use a targeting peptide for any particular species of insect, much less A. aegypti mosquitoes. See page 9 of the remarks.
	This is not found persuasive. It is unclear what specificity is being referred to by Applicant. If Applicant is referring to the specificity of a particularly insect, the targeting peptide is what confers specificity. With respect to Applicant’s argument that there is no motivation in Nakasu to use a targeting peptide, the Examiner notes that Nakasu states “The discovery that snowdrop lectin Galanthus nivalis agglutinin (GNA) remains stable and active within the insect gut after ingestion, and that it is able to cross the midgut epithelium (Powell et al., 1998), provided an opportunity for its use as a ‘carrier molecule’ to deliver other peptides to the circulatory system of target insect species (Fitches et al., 2002).” While Nakasu does not specifically state that their method is a “targeting peptide”, the fact of the matter is that Nakasu uses GNA, a peptide, to as a carrier to target the toxin to the insect gut so that the toxin can exert its lethal effect. Thus, Nakasu provides such motivation. 

A. aegypti mosquitoes. Applicant asserts that there is no motivation to specifically select SEQ ID NO: 1. See page 9 of the remarks. 
	This is not found persuasive because the claims to not specifically require SEQ ID NO: 1. Instead, the claims require any sequence comprising SEQ ID NO: 1. Thus, Applicant is arguing a limitation that is not found in the claims. The Examiner notes that SEQ ID NO: 1 contains the amino acids 380 to 389, as identified by Hung. The instant SEQ ID NO: 1 comprises amino acids 380 to 394. It is noted that this contains the region identified by Hung as able inhibit viral entry as well as the remainder of the EIII domain. Hung also utilized a sequence comprising 295 to 394 to successfully block viral entry into mosquito cells. Thus, it would have been prima facie obvious to utilize the instant SEQ ID NO: 1 as a mosquito binding sequence, especially in view of Erb. 

	Applicant argues that the Examiner is inconsistent because it is not obvious to simply switch one specific targeting peptide with a toxin and expect to obtain a fused peptide having the same desired effects. The Examiner quotes from the written description rejection previously of record to support the inconsistency. See page 10 of the remarks.
	This is not found persuasive because the written description rejection of record was predicated upon the expansive genus previously claimed by Applicant. Applicant previously claimed any domain III from any dengue virus, despite the fact that there are several known. The specification only taught a single Dengue virus sequence and did not show that any homolog had the same characteristics. When viewed through Erb, the ordinary artisan would have understood 
	Furthermore, Nakasu demonstrates that Hv1a retains activity as a fusion protein. Thus, the ordinary artisan would have found it reasonable to expect that Hv1a would retain activity with another carrier protein, especially absent evidence to the contrary or any unexpected result. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	
Sequence Listing
SEQ ID NO: 2 alignment (omega toxin Hv1a)
US-11-520-384-1
; Sequence 1, Application US/11520384
; Publication No. US20070066529A1
; GENERAL INFORMATION:
;  APPLICANT: University of Connecticut
;  APPLICANT:  King, Glenn F
;  APPLICANT:  Mukherjee, Ashis K
;  APPLICANT:  Wikel, Stephen K
;  APPLICANT:  Sollod, Brianna L
;  TITLE OF INVENTION: Acaricidal Compositions and Methods of Use Thereof
;  FILE REFERENCE: UCT-0091
;  CURRENT APPLICATION NUMBER: US/11/520,384
;  CURRENT FILING DATE:  2006-09-13
;  PRIOR APPLICATION NUMBER: 60/717,958
;  PRIOR FILING DATE: 2005-09-16
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 1
;   LENGTH: 37
;   TYPE: PRT
;   ORGANISM: Hadronyche versuta
US-11-520-384-1

  Query Match             100.0%;  Score 222;  DB 6;  Length 37;
  Best Local Similarity   100.0%;  
  Matches   37;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SPTCIPSGQPCPYNENCCSQSCTFKENENGNTVKRCD 37
              |||||||||||||||||||||||||||||||||||||
Db          1 SPTCIPSGQPCPYNENCCSQSCTFKENENGNTVKRCD 37